DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 6-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakano (WO 2017/159334 A1).
	With respect to claim 6, Nakano teaches a muffler (Figures 1-9, #35) for an engine (32), the muffler (35) having an inner space (seen in Figure 3) of a muffler body (36) formed by a shell (57), the inner space being divided into a plurality of chambers (46/47 and unlabeled middle chamber) by a partition wall (45/55) with a flange portion (63) in tight contact with an inner surface (see Figure 6) of the shell (57), comprising: a reinforcing plate (56) in rectangular shape (note that plate #56 is a single rectangular shaped plate wound around shell #56 – [0038]) at a position on an outer surface of the shell (57) facing the flange portion (63) of the partition wall (45/55), wherein a portion being a center (note partition wall welds #65 are located in a central area of the muffler and plate #56) of the reinforcing plate (56) along a longitudinal direction of the reinforcing plate is welded (65) to the flange portion (45/63) across the shell at a plurality of places ([0040]), and other portions located on both end sides of the reinforcing plate (56) as viewed in the longitudinal direction of the reinforcing plate (56) are welded (defined by spot welding #71 in Figure 9) to the outer surface of the shell (57), so that an unwelded portion is provided between the reinforcing plate (56) and the outer surface of the shell (57).  
	With respect to claim 7, Nakano teaches wherein the muffler body (36) is a press muffler ([0049]), and the reinforcing plate (56) is welded at a plurality of places on the outer surface of the shell (57), so as to cover all positions facing the flange portion (63) of the partition wall (56), on the outer surface of the shell (57) being the press muffler.  
	With respect to claim 8, Nakano teaches wherein both sides along the longitudinal direction of the reinforcing plate (Figure 9, #56/68) are pre-joined to the shell (57/69) at a plurality of places by spot welding (71).  
	With respect to claim 9, Nakano teaches wherein the reinforcing plate (56) is joined to the flange (63) of the partition wall (45/55) at a plurality of places by plug welding (65) across the shell (57) ([0040]).  
	With respect to claim 10, Nakano teaches wherein a plurality of welding holes (Figure 6, #64a/64b – note four locations of holes #64a/64b – [0040]) are formed in each of the portion (portion having holes #64a) being the center (note flanges of partition walls #45/55 are located in a central portion of the muffler are formed in a central portion of the of the reinforcing plate (56) along the longitudinal direction and a portion (portion having holes #64b) along a direction perpendicular to a longitudinal direction of the muffler body of the shell (57), such that the plurality of welding holes (64a/64b) of both potions face each other, and the portion being the center of the reinforcing plate has been joined to the flange (63) of the partition wall (45/55) at the plurality of places by the plug welding (65) across the shell (67), in a state where the respective welding holes (64a) of the reinforcing plate (56) and the respective welding holes (64b) of the shell (57) are aligned.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pertinent arts of record relating to muffler for engine are disclosed in the PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY AUSTIN LUKS whose telephone number is (571)272-2707. The examiner can normally be reached Monday-Friday (9:00-5:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 571-272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMY A LUKS/Primary Examiner, Art Unit 2837